EXHIBIT 10.5

STOCK RESTRICTION AGREEMENT

AGREEMENT made this     th day of                      (the “Grant Date”)
between Soapstone Networks Inc., a Delaware corporation (the “Company”), and
                     (the “Employee”) (the “Agreement”).

Recitals:

The Employee has been granted                      shares (the “Shares”) of the
Common Stock, $.0001 par value per share (the “Common Stock”), of the Company
pursuant to the Company’s 2008 Global Stock Plan, as amended, (the “Plan”) in
consideration of $             per share and subject to the terms and conditions
of this Agreement.

The Company wishes to continue to retain the Employee as an employee of the
Company and the Employee wishes to continue to be retained by the Company.

In consideration of the mutual covenants contained herein and for other valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

1. Grant. Subject to the terms and conditions of the Plan, the Company hereby
grants and issues to the Employee _____ shares of Common Stock (the “Shares”) in
consideration of the payment to the Company of an amount equal to $____ per
share. The Shares granted pursuant to the Plan shall be subject to forfeiture,
if, in the discretion of the Board of Directors (the “Board”) or any one or more
committees or subcommittees of the Board authorized under the Plan to administer
the Plan (a “Committee”), the Employee has not, within a reasonable period of
time following the grant of the Shares, executed any instrument required by the
Board or a Committee to be executed in connection with such grant. The Shares
will be evidenced by this Agreement and the Employee will not receive a stock
certificate for the Shares. The Employee will have his or her ownership of the
Shares registered only in book-entry form in the records of the transfer agent
for the Company’s Common Stock. Book-entry registration refers to a method of
recording stock ownership in which no share certificates are issued to
stockholders. Any inconsistency between this Agreement and the Plan shall be
governed by the Plan.

2. Vesting of Shares if Business Relationship Continues.

(a) If the Employee has continued to serve the Company or any parent or
subsidiary of the Company (a “Related Corporation”) in the capacity of an
employee, officer, director or consultant (such service is described herein as
maintaining or being involved in a “Business Relationship” with the Company or
any Related Corporation) on any of the following dates, the Shares granted to
the Employee shall vest as indicated below:

[On [date], [                    ] of the Shares shall vest.] [May have multiple
vesting dates and portions of Shares subject to vesting]

[If [goal] is achieved by [date], then upon the Committee’s determination in
accordance with Section 2(b) below, the transfer and forfeiture restrictions
with respect to [                    ] of the Shares shall lapse and such Shares
shall vest.] [May have multiple goals and dates and portions of Shares subject
to vesting]

[On [date] (the “Vesting Date”), the shares that have not already vested
pursuant to this Section 2(a) shall vest.

 

  (i) The Shares shall vest prior to the Vesting Date as follows:

 

  •  

If [goal] is achieved by [date], then upon the Committee’s determination in
accordance with Section 2(b) below, the transfer and forfeiture restrictions
with respect to [                    ] of the Shares shall lapse and such Shares
shall vest.] [May have multiple goals and dates and portions of Shares subject
to vesting]

Notwithstanding the foregoing, all Shares shall vest, if not otherwise vested,
on the                      anniversary of the Grant Date, subject to the terms
and conditions of this Agreement. [In addition, on the occurrence and
consummation of an “Acquisition” (as defined and used in the Plan) prior to the
                     anniversary of the Grant



--------------------------------------------------------------------------------

Date, [the Shares shall vest or such other appropriate provision made in
accordance with the Plan as determined by the Committee][                     
additional Shares shall vest, if not otherwise vested, subject to the terms and
conditions of this Agreement.]]

(b) Following the date the Employee ceases to maintain a Business Relationship
with the Company or any Related Corporation, no unvested Shares shall become
vested Shares with respect to the Employee, unless otherwise approved by the
Board or its Committee. Any determination under this Agreement as to employment
status or other matters relating to the exercise of this option or otherwise
(including, without limitation, with respect to the achievement of any
Performance Criteria (as defined and used in the Plan)) shall be made in good
faith by the Board or its Committee, whose decision shall be binding on all
parties. In such event, all unvested Shares shall be automatically and
immediately forfeited by the Employee to the Company and the Common Stock
represented by the unvested Shares shall again be available for the grant of
awards under the Plan. The Employee hereby appoints the Company as the
attorney-in-fact of the Employee to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any such shares
that are forfeited hereunder.

(c) Notwithstanding the foregoing, in accordance with and subject to the
provisions of the Plan, the Committee may, in its discretion, accelerate the
date that any installment of these Shares becomes exercisable.

3. Restrictions on Transfer. The Employee shall not sell, assign, transfer,
pledge, or otherwise encumber all or any of his unvested Shares, except as
permitted by the Plan.

4. Taxes

(a) The Company’s obligation to deliver the Shares to the Employee shall be
subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements (“Withholding Taxes”). In order to
satisfy all Withholding Taxes due with respect to the Employee’s Shares, the
Employee agrees to the following:

(i) As a condition of receiving any vested Shares, on the date of this Agreement
the Employee must execute the Irrevocable Standing Order to Sell Shares,
attached hereto as Exhibit A (the “Standing Order”), which authorizes the
Company and its authorized broker to take the actions described in this
subsection 4.(a)(i). The Employee agrees to deposit a sufficient number of the
Shares into his or her account at such broker and authorizes such broker to
sell, at the market price and on the vesting date (or the first business day
thereafter if the vesting date falls on a day when the market is closed), the
number of vested Shares that the Company has instructed such broker is necessary
to obtain proceeds sufficient to satisfy the Withholding Taxes, unless the
Employee pays the Company sufficient funds in the form of cash to satisfy the
Withholding Taxes within a period of time, as determined by the Company in its
sole discretion if the Company so elects, prior to the vesting date. The
Employee understands and agrees that the number of Shares that such broker will
sell will be based on the market price of the Common Stock on the vesting date.

(ii) The Employee agrees that the proceeds received from the sale of vested
Shares pursuant to Section 4.(a)(i) will be used to satisfy the Withholding
Taxes and, accordingly, the Employee hereby authorizes such broker to pay such
proceeds to the Company for such purpose. The Employee understands that to the
extent that the proceeds obtained by such sale exceed the amount necessary to
satisfy the Withholding Taxes, such excess proceeds shall be deposited into the
Employee’s account at such broker. The Employee further understands that any
remaining vested Shares shall be deposited into the Employee’s account at such
broker.

(iii) The Employee acknowledges and agrees that, in the event that there is not
a market in the Common Stock, the Company will have the right to make other
arrangements to satisfy the Withholding Taxes due with respect to the Employee’s
Shares.

(b) THE EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED THAT THE EMPLOYEE
MUST DECIDE WHETHER OR NOT TO MAKE AN ELECTION UNDER SECTION 83(b) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, WITH RESPECT TO THE UNVESTED

 

2



--------------------------------------------------------------------------------

SHARES; THAT SUCH ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE
WITHIN 30 DAYS OF THE EFFECTIVE GRANT DATE OF THE EMPLOYEE’S UNVESTED SHARES;
AND THAT THE EMPLOYEE IS SOLELY RESPONSIBLE FOR MAKING OR NOT MAKING A TIMELY
SECTION 83(b) ELECTION (AND OBTAINING TAX ADVICE CONCERNING WHETHER AND HOW TO
MAKE SUCH ELECTION).

(c) The Employee hereby agrees to deliver to the Company a signed copy of any
document he may execute and file with the Internal Revenue Service evidencing a
Section 83(b) Election, and to deliver such copy to the Company prior to, or
promptly upon, such filing, accompanied by a cash payment in the amount the
Company anticipates is required to fulfill the Withholding Taxes. The Employee
further agrees that the Company may withhold from the Employee’s wages or other
remuneration the appropriate amount of Withholding Taxes (to the extent not
covered by the Employee’s cash payment to the Company). The Employee further
agrees that, if the Company does not withhold an amount from the Employee’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company, the Employee will make reimbursement on demand, in cash, for the
amount underwithheld.

(d) The Employee understands that if he or she makes a timely election under
Section 83(b) of the Internal Revenue Code to recognize taxable income with
respect to the Shares and provides the Company with (i) a copy of such election,
(ii) proof of filing such election and (iii) a cash payment in the amount the
Company anticipates is required to fulfill the Withholding Taxes, the Company
shall not enforce its rights under Section 4(a) and/or the Standing Order.

5. Adjustments to Common Stock. In the event of any stock split, stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off, split-up,
or other similar change in capitalization or event, the terms of the Shares
shall be adjusted by the Company (or substituted awards may be made) in a manner
determined to be equitable by the Committee.

6. “Stand-Off” Agreement. The Employee agrees that, if requested by the Company
and the managing underwriter(s) of a public offering of the Company’s Common
Stock, he will enter into an agreement with the Company and said underwriter(s)
not to sell or otherwise transfer any Common Stock of the Company owned or
controlled by him for a period of up to 210 days after the effective date of the
registration statement for the offering, provided that all directors and
executive officers of the Company enter into substantially the same agreement
with respect to shares of the Company’s Common Stock owned or controlled by them
or by organizations they represent.

7. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

8. Waiver. Any provision contained in this Agreement may be waived on behalf of
the Company, either generally or in any particular instance, by the Board or its
Committee.

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Employee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

10. No Rights To Employment. Nothing contained in this Agreement shall be
construed as giving the Employee any right to be retained, in any position, as
an employee of the Company.

11. Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or via the United States Post
Office, by registered or certified mail, postage prepaid, addressed to the other
party hereto at the address shown beneath signature to this Agreement or at such
other address or addresses as either party shall designate to the other.

12. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

3



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter of this Agreement.

14. Amendment. In accordance with the Plan, the Committee may make amendments,
modifications, or terminate any outstanding award (including the Shares);
provided that the Employee consents to such action unless the Committee
determines that the action, taking into account any related action, would not
materially and adversely affect the Employee.

15. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Massachusetts, exclusive of
its choice of law or conflict of law rules. The preceding choice of law
provision shall apply to all claims, under any theory whatsoever, arising out of
the relationship of the parties contemplated herein.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

       SOAPSTONE NETWORKS INC.

 

       296 Concord Road Employee Signature        Billerica, MA 01821

 

       By:  

 

Print Name of Employee         

 

      

 

Title        Title  

 

         Street Address         

 

         City        State        Zip Code         

 

         Telephone No. (with area code)         

 

         Tax ID/ Social Security No.         

 

5



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF IRREVOCABLE STANDING ORDER TO SELL SHARES

I,                                 , have been granted                     
shares of restricted stock by Soapstone Networks Inc. (“Soapstone”), that are
evidenced by a restricted stock agreement between me and Soapstone (the
“Agreement”), a copy of which is attached. Provided that I remain employed by
Soapstone or one of its subsidiaries and do not have a change in service, the
shares vest according to the vesting schedule set forth on the restricted stock
agreement attached hereto.

Pursuant to the terms of the Agreement and as a condition of my receipt of the
Shares (as defined below), I understand that, if I do not make a timely election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, on each
vesting date I will recognize taxable ordinary income on the entire installment
of shares of restricted stock vesting on that date (the “Shares”) and that a
sufficient number of the Shares will be deposited into my account at the
Company’s authorized broker to be sold to fulfill my withholding tax obligations
and applicable broker commission. Therefore, I HEREBY DIRECT SUCH BROKER TO
SELL, AT THE MARKET PRICE AND ON EACH VESTING DATE SET FORTH IN THE RESTRICTED
STOCK AGREEMENT ATTACHED HERETO (OR THE FIRST BUSINESS DAY THEREAFTER IF A
VESTING DATE SHOULD FALL ON A DAY WHEN THE NASDAQ STOCK MARKET, OR OTHER
EXCHANGE UPON WHICH SOAPSTONE’S COMMON STOCK IS THEN TRADED, IS CLOSED), THE
NUMBER OF SHARES THAT SOAPSTONE INFORMS SUCH BROKER IS SUFFICIENT TO SATISFY THE
APPLICABLE WITHHOLDING TAXES AND BROKER COMMISSION, IF NECESSARY, WHICH SHALL BE
CALCULATED BASED ON THE LAST REPORTED SALE PRICE OF SOAPSTONE’S COMMON STOCK ON
EACH VESTING DATE. I understand that such broker will remit the proceeds, net of
broker commissions, to Soapstone for payment of the withholding taxes due.

I understand that if I make a timely election under Section 83(b) of the
Internal Revenue Code to recognize taxable income with respect to this grant of
restricted stock and I provide Soapstone with (1) a copy of such election,
(2) proof of filing such election and (3) a cash payment in the amount Soapstone
anticipates is required to fulfill the tax withholding obligations with respect
to the restricted stock, Soapstone shall not enforce its rights under this
Irrevocable Standing Order to Sell Shares.

I hereby agree to indemnify and hold such broker harmless from and against all
losses, liabilities, damages, claims and expenses, including reasonable
attorneys’ fees and court costs, arising out of any (i) negligent act, omission
or willful misconduct by Soapstone in carrying out actions pursuant to the third
sentence of the second preceding paragraph and (ii) any action taken or omitted
by such broker in good faith reliance upon instructions herein or upon
instructions or information transmitted to such broker by Soapstone pursuant to
the third sentence of the second preceding paragraph.

I understand and agree that by signing below, I am making an Irrevocable
Standing Order to Sell Shares that will remain in effect until all of the shares
of restricted stock held by me have vested. I intend this Irrevocable Standing
Order to sell shares to be irrevocable, and will take such further action and
execute such other instruments as may be necessary to effectuate the intent of
this Irrevocable Standing Order to sell Shares. I also agree that this
Irrevocable Standing Order to Sell Shares is in addition to and subject to the
terms and conditions of any Account Agreement that I enter into with such
broker.

 

Signature:  

 

    Signature:  

 

      (Additional Account Holder) Dated:                       , 200        
Dated:                       , 200     Print Name:  

 

    Print Name:  

 

Street Address:  

 

    Street Address:  

 

City, State & Zip:  

 

    City, State & Zip:  

 

Tax ID/ Social Security No.:  

 

    Tax ID/ Social Security No.:  

 